OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items on the invoices covered by reappraisement appeals listed in Schedule A *612below, wbieb Schedule A is made a part of this stipulation, which are marked with A, or B, or C and the initials RMM, Examiner K. M. Maben, consist of the following identified articles, which are not specified in the Final List as set forth in T.D. 54521 and which fall within the following classifications as set forth in the Tariff Act of 1930 as modified:
Items
marked Notice of articles Classification
A Parts of automobile trucks, other. 10%% Par. 369(c)
B Parts of machines, in chief value of metal, 11%% Par. 372
not specially provided for,
C Parts of agricultural implements. Free Par. 1604
That at the time of exportation said items marked A, or B, or C had “export values” as defined in Section 402, Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that said “export values” were the appraised unit values as checked in red on the invoices, or attachments thereto, less 50%, less ocean freight and insurance and plus export packing as specified on the invoices.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined hi the Customs Simplification Act of 1956 (70 Stat. 943), and hold that such statutory value for the merchandise is the appraised unit values as checked in red on the invoices, or attachments thereto, less 50 per centum, less ocean freight and insurance, and plus export packing, as specified on the invoices.
Judgment will be rendered accordingly.